EXHIBIT 10.1

AVIZA TECHNOLOGY, INC.

SECOND AMENDED AND RESTATED
2005 STOCK PLAN


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1
PURPOSE

 

 

 

 

 

 

 

1.1

 

General

 

1

 

 

 

 

 

 

 

ARTICLE 2
DEFINITIONS AND CONSTRUCTION

 

 

 

 

 

 

 

2.1

 

Definitions

 

1

 

 

 

 

 

 

 

ARTICLE 3
SHARES SUBJECT TO THE PLAN

 

 

 

 

 

 

 

3.1

 

Number of Shares

 

6

3.2

 

Stock Distributed

 

7

3.3

 

Limitation on Number of Shares Subject to Awards

 

7

 

 

 

 

 

 

 

ARTICLE 4
ELIGIBILITY AND PARTICIPATION

 

 

 

 

 

 

 

4.1

 

Eligibility

 

7

4.2

 

Actual Participation

 

7

 

 

 

 

 

 

 

ARTICLE 5
STOCK OPTIONS

 

 

 

 

 

 

 

5.1

 

General

 

7

5.2

 

Incentive Stock Options

 

8

5.3

 

Granting Of Options To Non-Employee Directors

 

9

 

 

 

 

 

 

 

ARTICLE 6
RESTRICTED STOCK AWARDS

 

 

 

 

 

 

 

6.1

 

Grant of Restricted Stock

 

10

6.2

 

Issuance and Restrictions

 

10

6.3

 

Forfeiture

 

10

6.4

 

Certificates For Restricted Stock

 

11

 

 

 

 

 

 

 

ARTICLE 7
STOCK APPRECIATION RIGHTS

 

 

 

 

 

 

 

7.1

 

Grant of Stock Appreciation Rights

 

11

7.2

 

Coupled Stock Appreciation Rights

 

11

7.3

 

Independent Stock Appreciation Rights

 

11

 

i


--------------------------------------------------------------------------------


 

7.4

 

Payment and Limitations on Exercise

 

12

 

 

 

 

 

 

 

ARTICLE 8
OTHER TYPES OF AWARDS

 

 

 

 

 

 

 

8.1

 

Performance Share Awards

 

12

8.2

 

Dividend Equivalents

 

12

8.3

 

Stock Payments

 

12

8.4

 

Restricted Stock Units

 

13

8.5

 

Term

 

13

8.6

 

Exercise or Purchase Price

 

13

8.7

 

Exercise Upon Termination of Employment or Service

 

13

8.8

 

Form of Payment

 

13

8.9

 

Award Agreement

 

13

 

 

 

 

 

 

 

ARTICLE 9
PERFORMANCE-BASED AWARDS

 

 

 

 

 

 

 

9.1

 

Purpose

 

14

9.2

 

Applicability

 

14

9.3

 

Procedures With Respect to Performance-Based Awards

 

14

9.4

 

Payment of Performance-Based Awards

 

14

9.5

 

Additional Limitations

 

15

 

 

 

 

 

 

 

ARTICLE 10
PROVISIONS APPLICABLE TO AWARDS

 

 

 

 

 

 

 

10.1

 

Stand-Alone and Tandem Awards

 

15

10.2

 

Award Agreement

 

15

10.3

 

Limits on Transfer

 

15

10.4

 

Beneficiaries

 

15

10.5

 

Stock Certificates

 

16

 

 

 

 

 

 

 

ARTICLE 11
CHANGES IN CAPITAL STRUCTURE

 

 

 

 

 

 

 

11.1

 

Adjustments

 

16

11.2

 

Effect of a Change of Control When Awards Are Not Assumed

 

17

11.3

 

Outstanding Awards—Certain Mergers

 

17

11.4

 

Outstanding Awards—Other Changes

 

17

11.5

 

No Other Rights

 

17

 

 

 

 

 

 

 

ARTICLE 12
ADMINISTRATION

 

 

 

 

 

 

 

12.1

 

Committee

 

18

12.2

 

Action by the Committee

 

18

12.3

 

Authority of Committee

 

19

 

ii


--------------------------------------------------------------------------------


 

12.4

 

Decisions Binding

 

19

 

 

 

 

 

 

 

ARTICLE 13
EFFECTIVE AND EXPIRATION DATE

 

 

 

 

 

 

 

13.1

 

Effective Date

 

19

13.2

 

Expiration Date

 

20

 

 

 

 

 

 

 

ARTICLE 14
AMENDMENT, MODIFICATION, AND TERMINATION

 

 

 

 

 

 

 

14.1

 

Amendment, Modification, and Termination

 

20

14.2

 

Awards Previously Granted

 

20

 

 

 

 

 

 

 

ARTICLE 15
GENERAL PROVISIONS

 

 

 

 

 

 

 

15.1

 

No Rights to Awards

 

20

15.2

 

No Stockholders Rights

 

20

15.3

 

Withholding

 

20

15.4

 

No Right to Employment or Services

 

21

15.5

 

Unfunded Status of Awards

 

21

15.6

 

Indemnification

 

21

15.7

 

Relationship to Other Benefits

 

21

15.8

 

Expenses

 

21

15.9

 

Titles and Headings

 

21

15.10

 

Fractional Shares

 

21

15.11

 

Limitations Applicable to Section 16 Persons

 

22

15.12

 

Government And Other Regulations

 

22

15.13

 

Savings Clause

 

22

15.14

 

Governing Law

 

22

15.15

 

2005 Stock Plan

 

22

 

iii


--------------------------------------------------------------------------------


AVIZA TECHNOLOGY, INC.
SECOND AMENDED AND RESTATED
2005 STOCK PLAN


ARTICLE 1
PURPOSE

1.1           General.  The purpose of the Aviza Technology, Inc. Second Amended
and Restated 2005 Stock Plan (the “Plan”) is to promote the success and enhance
the value of Aviza Technology, Inc. (the “Company”) by linking the personal
interests of the members of the Board, employees, consultants, officers, and
executives of the Company and any Subsidiary, to those of Company stockholders
and by providing such individuals with an incentive for outstanding performance
to generate superior returns to Company stockholders.  The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of members of the Board, employees,
consultants, officers, and executives of the Company upon whose judgment,
interest, and special effort the successful conduct of the Company’s operation
is largely dependent.


ARTICLE 2
DEFINITIONS AND CONSTRUCTION

2.1           Definitions.  The following words and phrases shall have the
following meanings:


(A)           “AWARD” MEANS AN OPTION, A RESTRICTED STOCK AWARD, A STOCK
APPRECIATION RIGHT AWARD, A PERFORMANCE SHARE AWARD, A DIVIDEND EQUIVALENTS
AWARD, A STOCK PAYMENT AWARD, A RESTRICTED STOCK UNIT AWARD, OR A
PERFORMANCE-BASED AWARD GRANTED TO A PARTICIPANT PURSUANT TO THE PLAN.


(B)           “AWARD AGREEMENT” MEANS ANY WRITTEN AGREEMENT, CONTRACT, OR OTHER
INSTRUMENT OR DOCUMENT EVIDENCING AN AWARD.


(C)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


(D)           “CAUSE” INCLUDES ONE OR MORE OF THE FOLLOWING: (I) THE COMMISSION
OF AN ACT OF FRAUD, EMBEZZLEMENT OR DISHONESTY BY A PARTICIPANT THAT HAS A
MATERIAL ADVERSE IMPACT ON THE COMPANY OR ANY SUCCESSOR OR PARENT OR SUBSIDIARY
THEREOF; (II) A CONVICTION OF, OR PLEA OF “GUILTY” OR “NO CONTEST” TO, A FELONY
BY A PARTICIPANT; (III) ANY UNAUTHORIZED USE OR DISCLOSURE BY A PARTICIPANT OF
CONFIDENTIAL INFORMATION OR TRADE SECRETS OF THE COMPANY OR ANY SUCCESSOR OR
PARENT OR SUBSIDIARY THEREOF THAT HAS A MATERIAL ADVERSE IMPACT ON ANY SUCH
ENTITY OR (IV) ANY OTHER INTENTIONAL MISCONDUCT BY A PARTICIPANT THAT HAS A
MATERIAL ADVERSE IMPACT ON THE COMPANY OR ANY SUCCESSOR OR PARENT OR SUBSIDIARY
THEREOF.  HOWEVER, IF THE TERM OR CONCEPT OF “CAUSE” HAS BEEN DEFINED IN AN
AGREEMENT BETWEEN A PARTICIPANT AND THE COMPANY OR ANY SUCCESSOR OR PARENT OR
SUBSIDIARY THEREOF, THEN “CAUSE” SHALL HAVE THE DEFINITION SET FORTH IN SUCH
AGREEMENT.  THE FOREGOING DEFINITION SHALL NOT IN ANY WAY PRECLUDE OR RESTRICT
THE RIGHT OF THE COMPANY OR ANY SUCCESSOR OR PARENT OR SUBSIDIARY THEREOF TO
DISCHARGE OR DISMISS ANY PARTICIPANT IN THE SERVICE OF SUCH ENTITY FOR ANY OTHER
ACTS OR OMISSIONS, BUT SUCH OTHER ACTS OR OMISSIONS SHALL NOT BE DEEMED, FOR
PURPOSES OF THIS PLAN, TO CONSTITUTE GROUNDS FOR TERMINATION FOR CAUSE.


--------------------------------------------------------------------------------



(E)           “CHANGE OF CONTROL” MEANS AND INCLUDES EACH OF THE FOLLOWING:

(1)           THE ACQUISITION, DIRECTLY OR INDIRECTLY, BY ANY “PERSON” OR
“GROUP” (AS THOSE TERMS ARE DEFINED IN SECTIONS 3(A)(9), 13(D) AND 14(D) OF THE
EXCHANGE ACT AND THE RULES THEREUNDER) OF “BENEFICIAL OWNERSHIP” (AS DETERMINED
PURSUANT TO RULE 13D-3 UNDER THE EXCHANGE ACT) OF SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS (“VOTING SECURITIES”) OF THE COMPANY THAT
REPRESENT 50% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING VOTING SECURITIES, OTHER THAN:

(A)          AN ACQUISITION BY A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES
UNDER ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY
THE COMPANY OR ANY PERSON CONTROLLED BY THE COMPANY OR BY ANY EMPLOYEE BENEFIT
PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY PERSON
CONTROLLED BY THE COMPANY, OR

(B)           AN ACQUISITION OF VOTING SECURITIES BY THE COMPANY OR A
CORPORATION OWNED, DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS OF THE COMPANY IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF THE STOCK OF THE
COMPANY;

Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this subsection (e): an
acquisition of the Company’s securities by the Company that causes the Company’s
voting securities beneficially owned by a person or group to represent 50% or
more of the combined voting power of the Company’s then outstanding voting
securities; provided, however, that if a person or group shall become the
beneficial owner of 50% or more of the combined voting power of the Company’s
then outstanding voting securities by reason of share acquisitions by the
Company as described above and shall, after such share acquisitions by the
Company, become the beneficial owner of any additional voting securities of the
Company, then such acquisition shall constitute a Change of Control; or

(2)           DURING ANY PERIOD OF TWO CONSECUTIVE YEARS, INDIVIDUALS WHO, AT
THE BEGINNING OF SUCH PERIOD, CONSTITUTE THE BOARD TOGETHER WITH ANY NEW
DIRECTOR(S) (OTHER THAN A DIRECTOR DESIGNATED BY A PERSON WHO SHALL HAVE ENTERED
INTO AN AGREEMENT WITH THE COMPANY TO EFFECT A TRANSACTION DESCRIBED IN CLAUSES
(1) OR (3) OF THIS SUBSECTION (E)) WHOSE ELECTION BY THE BOARD OR NOMINATION FOR
ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST
TWO-THIRDS OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS AT
THE BEGINNING OF THE TWO YEAR PERIOD OR WHOSE ELECTION OR NOMINATION FOR
ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO CONSTITUTE A
MAJORITY THEREOF; OR

(3)           THE CONSUMMATION BY THE COMPANY (WHETHER DIRECTLY INVOLVING THE
COMPANY OR INDIRECTLY INVOLVING THE COMPANY THROUGH ONE OR MORE INTERMEDIARIES)
OF (X) A MERGER, CONSOLIDATION, REORGANIZATION, OR BUSINESS COMBINATION OR (Y) A
SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR
(Z) THE ACQUISITION OF ASSETS OR STOCK OF ANOTHER ENTITY, IN EACH CASE OTHER
THAN A TRANSACTION:

(A)          WHICH RESULTS IN THE COMPANY’S VOTING SECURITIES OUTSTANDING
IMMEDIATELY BEFORE THE TRANSACTION CONTINUING TO REPRESENT (EITHER BY REMAINING
OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE COMPANY OR THE
PERSON THAT, AS A

2


--------------------------------------------------------------------------------


RESULT OF THE TRANSACTION, CONTROLS, DIRECTLY OR INDIRECTLY, THE COMPANY OR
OWNS, DIRECTLY OR INDIRECTLY, ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS
OR OTHERWISE SUCCEEDS TO THE BUSINESS OF THE COMPANY (THE COMPANY OR SUCH
PERSON, THE “SUCCESSOR ENTITY”)) DIRECTLY OR INDIRECTLY, AT LEAST A MAJORITY OF
THE COMBINED VOTING POWER OF THE SUCCESSOR ENTITY’S OUTSTANDING VOTING
SECURITIES IMMEDIATELY AFTER THE TRANSACTION, AND

(B)           AFTER WHICH NO PERSON OR GROUP BENEFICIALLY OWNS VOTING SECURITIES
REPRESENTING 50% OR MORE OF THE COMBINED VOTING POWER OF THE SUCCESSOR ENTITY;
PROVIDED, HOWEVER, THAT NO PERSON OR GROUP SHALL BE TREATED FOR PURPOSES OF THIS
CLAUSE (B) AS BENEFICIALLY OWNING 50% OR MORE OF COMBINED VOTING POWER OF THE
SUCCESSOR ENTITY SOLELY AS A RESULT OF THE VOTING POWER HELD IN THE COMPANY
PRIOR TO THE CONSUMMATION OF THE TRANSACTION; OR

(4)           THE COMPANY’S STOCKHOLDERS APPROVE A LIQUIDATION OR DISSOLUTION OF
THE COMPANY.

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change of Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change of Control and any incidental matters relating
thereto.


(F)            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


(G)           “COMMITTEE” MEANS THE COMMITTEE OF THE BOARD DESCRIBED IN ARTICLE
12.


(H)           “COVERED EMPLOYEE” MEANS AN EMPLOYEE WHO IS, OR COULD BE, A
“COVERED EMPLOYEE” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE.


(I)            “DISABILITY” MEANS, FOR PURPOSES OF THIS PLAN, THAT THE
PARTICIPANT QUALIFIES TO RECEIVE LONG-TERM DISABILITY PAYMENTS UNDER THE
COMPANY’S LONG-TERM DISABILITY INSURANCE PROGRAM, AS IT MAY BE AMENDED FROM TIME
TO TIME.


(J)            “DIVIDEND EQUIVALENTS” MEANS A RIGHT GRANTED TO A PARTICIPANT
PURSUANT TO ARTICLE 8 TO RECEIVE THE EQUIVALENT VALUE (IN STOCK) OF DIVIDENDS
PAID ON STOCK.


(K)           “EFFECTIVE DATE” MEANS THE FIRST DATE UPON WHICH STOCK IS LISTED
(OR APPROVED FOR LISTING) UPON NOTICE OF ISSUANCE ON ANY SECURITIES EXCHANGE OR
DESIGNATED (OR APPROVED FOR DESIGNATION) UPON NOTICE OF ISSUANCE AS A NATIONAL
MARKET SECURITY ON AN INTERDEALER QUOTATION SYSTEM.


(L)            “EMPLOYEE” MEANS ANY OFFICER OR OTHER EMPLOYEE (AS DEFINED IN
ACCORDANCE WITH SECTION 3401(C) OF THE CODE) OF THE COMPANY OR ANY SUBSIDIARY OR
PARENT.


(M)          “EQUITY RESTRUCTURING” MEANS A NON-RECIPROCAL TRANSACTION BETWEEN
THE COMPANY AND ITS STOCKHOLDERS, SUCH AS A STOCK DIVIDEND, STOCK SPLIT,
SPIN-OFF, RIGHTS OFFERING OR RECAPITALIZATION THROUGH A LARGE, NONRECURRING CASH
DIVIDEND, THAT AFFECTS THE SHARES OF STOCK (OR OTHER SECURITIES OF THE COMPANY)
OR THE SHARE PRICE OF STOCK (OR OTHER SECURITIES) AND CAUSES A CHANGE IN THE PER
SHARE VALUE OF THE STOCK UNDERLYING OUTSTANDING AWARDS.

3


--------------------------------------------------------------------------------



(N)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


(O)           “FAIR MARKET VALUE” SHALL MEAN, AS OF ANY DATE, THE VALUE OF STOCK
DETERMINED AS FOLLOWS:

(1)           IF THE STOCK IS LISTED ON ANY ESTABLISHED STOCK EXCHANGE OR A
NATIONAL MARKET SYSTEM, ITS FAIR MARKET VALUE SHALL BE THE CLOSING SALES PRICE
FOR A SHARE OF SUCH STOCK AS QUOTED ON SUCH EXCHANGE OR SYSTEM ON THE DATE OF
DETERMINATION, AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS
THE COMMITTEE DEEMS RELIABLE, OR IF NO SALE OCCURRED ON SUCH DATE OF
DETERMINATION, THE FIRST TRADING DAY IMMEDIATELY PRIOR TO SUCH DATE DURING WHICH
A SALE OCCURRED;

(2)           IF THE STOCK IS REGULARLY QUOTED BY A RECOGNIZED SECURITIES DEALER
BUT SELLING PRICES ARE NOT REPORTED, ITS FAIR MARKET VALUE SHALL BE THE MEAN OF
THE CLOSING BID AND ASKED PRICES FOR THE STOCK ON THE DATE OF DETERMINATION AS
REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS THE COMMITTEE DEEMS
RELIABLE; OR

(3)           IN THE ABSENCE OF AN ESTABLISHED MARKET FOR THE STOCK, THE FAIR
MARKET VALUE THEREOF SHALL BE DETERMINED IN GOOD FAITH BY THE COMMITTEE.


(P)           “INCENTIVE STOCK OPTION” MEANS AN OPTION THAT IS INTENDED TO MEET
THE REQUIREMENTS OF SECTION 422 OF THE CODE OR ANY SUCCESSOR PROVISION THERETO.


(Q)           “NON-EMPLOYEE DIRECTOR” MEANS A MEMBER OF THE BOARD WHO QUALIFIES
AS A “NON-EMPLOYEE DIRECTOR” AS DEFINED IN RULE 16B-3(B)(3) OF THE EXCHANGE ACT,
OR ANY SUCCESSOR DEFINITION ADOPTED BY THE BOARD.  FOR THE AVOIDANCE OF DOUBT,
THIS DOES NOT INCLUDE ANY MEMBER OF THE BOARD OF DIRECTORS OF ANY PARENT OR
SUBSIDIARY WHO IS NOT ALSO A MEMBER OF THE BOARD.


(R)            “NON-QUALIFIED STOCK OPTION” MEANS AN OPTION THAT IS NOT INTENDED
TO BE AN INCENTIVE STOCK OPTION.


(S)           “OPTION” MEANS A RIGHT GRANTED TO A PARTICIPANT PURSUANT TO
ARTICLE 5 OF THE PLAN TO PURCHASE A SPECIFIED NUMBER OF SHARES OF STOCK AT A
SPECIFIED PRICE DURING SPECIFIED TIME PERIODS.  AN OPTION MAY BE EITHER AN
INCENTIVE STOCK OPTION OR A NON-QUALIFIED STOCK OPTION.


(T)            “PARENT” SHALL MEAN ANY CORPORATION (OTHER THAN THE COMPANY) IN
AN UNBROKEN CHAIN OF CORPORATIONS, ENDING WITH THE COMPANY, PROVIDED EACH
CORPORATION IN THE UNBROKEN CHAIN (OTHER THAN THE COMPANY) OWNS AT THE TIME OF
SUCH DETERMINATION, STOCK POSSESSING FIFTY PERCENT (50%) OR MORE OF THE TOTAL
COMBINED VOTING POWER OF ALL THE CLASSES OF STOCK IN ONE OF THE OTHER
CORPORATIONS IN SUCH CHAIN.


(U)           “PARTICIPANT” MEANS A PERSON WHO, AS AN EMPLOYEE, A MEMBER OF THE
BOARD OF, OR A CONSULTANT, TO THE COMPANY OR ANY SUBSIDIARY OR PARENT, HAS BEEN
GRANTED AN AWARD PURSUANT TO THE PLAN.


(V)           “PERFORMANCE-BASED AWARD” MEANS AN AWARD GRANTED TO SELECTED
COVERED EMPLOYEES PURSUANT TO ARTICLES 6 AND 8, BUT WHICH IS SUBJECT TO THE
TERMS AND CONDITIONS

4


--------------------------------------------------------------------------------



SET FORTH IN ARTICLE 9.  ALL PERFORMANCE-BASED AWARDS ARE INTENDED TO QUALIFY AS
QUALIFIED PERFORMANCE-BASED COMPENSATION.


(W)          “PERFORMANCE CRITERIA” MEANS THE CRITERIA THAT THE COMMITTEE
SELECTS FOR PURPOSES OF ESTABLISHING THE PERFORMANCE GOAL OR PERFORMANCE GOALS
FOR A PARTICIPANT FOR A PERFORMANCE PERIOD.  THE PERFORMANCE CRITERIA THAT WILL
BE USED TO ESTABLISH PERFORMANCE GOALS ARE LIMITED TO THE FOLLOWING: NET
EARNINGS (EITHER BEFORE OR AFTER INTEREST, TAXES, DEPRECIATION AND
AMORTIZATION), NET LOSSES, SALES OR REVENUE, OPERATING EARNINGS, OPERATING CASH
FLOW, RETURN ON NET ASSETS, RETURN ON STOCKHOLDERS’ EQUITY, RETURN ON ASSETS,
RETURN ON CAPITAL, STOCKHOLDER RETURNS, GROSS OR NET PROFIT MARGIN, EARNINGS PER
SHARE, PRICE PER SHARE OF STOCK, AND MARKET SHARE, ECONOMIC VALUE ADDED, RETURN
ON SALE, PRODUCTIVITY, EXPENSES, MARGINS, OPERATING EFFICIENCY, WORKER
SATISFACTION AND WORKING CAPITAL, ANY OF WHICH MAY BE MEASURED EITHER IN
ABSOLUTE TERMS OR AS COMPARED TO ANY INCREMENTAL INCREASE OR AS COMPARED TO
RESULTS OF A PEER GROUP.  THE COMMITTEE SHALL, WITHIN THE TIME PRESCRIBED BY
SECTION 162(M) OF THE CODE, DEFINE IN AN OBJECTIVE FASHION THE MANNER OF
CALCULATING THE PERFORMANCE CRITERIA IT SELECTS TO USE FOR SUCH PERFORMANCE
PERIOD FOR SUCH PARTICIPANT.


(X)            “PERFORMANCE GOALS” MEANS, FOR A PERFORMANCE PERIOD, THE GOALS
ESTABLISHED IN WRITING BY THE COMMITTEE FOR THE PERFORMANCE PERIOD BASED UPON
THE PERFORMANCE CRITERIA.  DEPENDING ON THE PERFORMANCE CRITERIA USED TO
ESTABLISH SUCH PERFORMANCE GOALS, THE PERFORMANCE GOALS MAY BE EXPRESSED IN
TERMS OF OVERALL COMPANY PERFORMANCE OR THE PERFORMANCE OF A DIVISION, BUSINESS
UNIT, OR AN INDIVIDUAL.  THE COMMITTEE, IN ITS DISCRETION, MAY, WITHIN THE TIME
PRESCRIBED BY SECTION 162(M) OF THE CODE, ADJUST OR MODIFY THE CALCULATION OF
PERFORMANCE GOALS FOR SUCH PERFORMANCE PERIOD IN ORDER TO PREVENT THE DILUTION
OR ENLARGEMENT OF THE RIGHTS OF PARTICIPANTS (I) IN THE EVENT OF, OR IN
ANTICIPATION OF, ANY UNUSUAL OR EXTRAORDINARY CORPORATE ITEM, TRANSACTION,
EVENT, OR DEVELOPMENT, OR (II) IN RECOGNITION OF, OR IN ANTICIPATION OF, ANY
OTHER UNUSUAL OR NONRECURRING EVENTS AFFECTING THE COMPANY, OR THE FINANCIAL
STATEMENTS OF THE COMPANY, OR IN RESPONSE TO, OR IN ANTICIPATION OF, CHANGES IN
APPLICABLE LAWS, REGULATIONS, ACCOUNTING PRINCIPLES, OR BUSINESS CONDITIONS.


(Y)           “PERFORMANCE PERIOD” MEANS THE ONE OR MORE PERIODS OF TIME, WHICH
MAY BE OF VARYING AND OVERLAPPING DURATIONS, AS THE COMMITTEE MAY SELECT, OVER
WHICH THE ATTAINMENT OF ONE OR MORE PERFORMANCE GOALS WILL BE MEASURED FOR THE
PURPOSE OF DETERMINING A PARTICIPANT’S RIGHT TO, AND THE PAYMENT OF, A
PERFORMANCE-BASED AWARD.


(Z)            “PERFORMANCE SHARE” MEANS A RIGHT GRANTED TO A PARTICIPANT
PURSUANT TO ARTICLE 8, TO RECEIVE CASH, STOCK, OR OTHER AWARDS, THE PAYMENT OF
WHICH IS CONTINGENT UPON ACHIEVING CERTAIN PERFORMANCE GOALS ESTABLISHED BY THE
COMMITTEE.


(AA)         “PLAN” MEANS THIS AVIZA TECHNOLOGY, INC. SECOND AMENDED AND
RESTATED 2005 STOCK PLAN, AS IT MAY BE AMENDED FROM TIME TO TIME.


(BB)         “QUALIFIED PERFORMANCE-BASED COMPENSATION” MEANS ANY COMPENSATION
THAT IS INTENDED TO QUALIFY AS “QUALIFIED PERFORMANCE-BASED COMPENSATION” AS
DESCRIBED IN SECTION 162(M)(4)(C) OF THE CODE.

5


--------------------------------------------------------------------------------



(CC)         “RESTRICTED STOCK” MEANS STOCK AWARDED TO A PARTICIPANT PURSUANT TO
ARTICLE 6 THAT IS SUBJECT TO CERTAIN RESTRICTIONS AND TO RISK OF FORFEITURE.


(DD)         “RESTRICTED STOCK UNIT” MEANS A RIGHT TO RECEIVE A SPECIFIED NUMBER
OF SHARES OF STOCK DURING SPECIFIED TIME PERIODS PURSUANT TO ARTICLE 8.


(EE)         “STOCK” MEANS THE COMMON STOCK OF THE COMPANY AND SUCH OTHER
SECURITIES OF THE COMPANY THAT MAY BE SUBSTITUTED FOR STOCK PURSUANT TO ARTICLE
11.


(FF)           “STOCK APPRECIATION RIGHT” OR “SAR” MEANS A RIGHT GRANTED
PURSUANT TO ARTICLE 7 TO RECEIVE A PAYMENT EQUAL TO THE EXCESS OF THE FAIR
MARKET VALUE OF A SPECIFIED NUMBER OF SHARES OF STOCK ON THE DATE THE SAR IS
EXERCISED OVER THE FAIR MARKET VALUE ON THE DATE THE SAR WAS GRANTED AS SET
FORTH IN THE APPLICABLE AWARD AGREEMENT.


(GG)         “STOCK PAYMENT” MEANS (A) A PAYMENT IN THE FORM OF SHARES OF STOCK,
OR (B) AN OPTION OR OTHER RIGHT TO PURCHASE SHARES OF STOCK, AS PART OF ANY
BONUS, DEFERRED COMPENSATION OR OTHER ARRANGEMENT, MADE IN LIEU OF ALL OR ANY
PORTION OF THE COMPENSATION, GRANTED PURSUANT TO ARTICLE 8.


(HH)         “SUBSIDIARY” MEANS ANY CORPORATION OR OTHER ENTITY OF WHICH A
MAJORITY OF THE OUTSTANDING VOTING STOCK OR VOTING POWER IS BENEFICIALLY OWNED
DIRECTLY OR INDIRECTLY BY THE COMPANY.


ARTICLE 3
SHARES SUBJECT TO THE PLAN

31.           Number of Shares.


(A)           SUBJECT TO ARTICLE 11, THE AGGREGATE NUMBER OF SHARES OF STOCK
WHICH MAY BE ISSUED OR TRANSFERRED PURSUANT TO AWARDS UNDER THE PLAN SHALL BE
ONE MILLION FIVE HUNDRED THOUSAND (1,500,000) SHARES.  IN ADDITION TO THE
FOREGOING, SUBJECT TO ARTICLE 11, COMMENCING ON THE FIRST DAY OF THE COMPANY’S
2006 FISCAL YEAR AND ON THE FIRST DAY OF EACH FISCAL YEAR THEREAFTER DURING THE
TERM OF THE PLAN, THE NUMBER OF SHARES OF STOCK WHICH MAY BE ISSUED OR
TRANSFERRED PURSUANT TO AWARDS UNDER THE PLAN SHALL BE INCREASED BY THAT NUMBER
OF SHARES OF STOCK EQUAL TO THE LEAST OF THE FOLLOWING: (I) FOUR PERCENT (4%) OF
THE TOTAL NUMBER OF SHARES OUTSTANDING, CALCULATED ON A FULLY DILUTED BASIS, ON
THE LAST TRADING DAY OF THE IMMEDIATELY PRECEDING FISCAL YEAR, (II) ONE MILLION
FIVE HUNDRED THOUSAND (1,500,000) SHARES OR (III) A LESSER AMOUNT DETERMINED BY
THE BOARD.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE MAXIMUM
AGGREGATE NUMBER OF SHARES OF STOCK THAT MAY BE ISSUED OR TRANSFERRED PURSUANT
TO INCENTIVE STOCK OPTIONS UNDER THE PLAN DURING THE TERM OF THE PLAN IS FIFTEEN
MILLION (15,000,000), SUBJECT TO ARTICLE 11.  THE PAYMENT OF DIVIDEND
EQUIVALENTS IN CONJUNCTION WITH ANY OUTSTANDING AWARDS SHALL NOT BE COUNTED
AGAINST THE SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN.


(B)           TO THE EXTENT THAT AN AWARD TERMINATES, EXPIRES, OR LAPSES FOR ANY
REASON, ANY SHARES OF STOCK SUBJECT TO THE AWARD SHALL AGAIN BE AVAILABLE FOR
THE GRANT OF AN AWARD PURSUANT TO THE PLAN.  ADDITIONALLY, ANY SHARES OF STOCK
TENDERED OR WITHHELD TO SATISFY THE GRANT OR EXERCISE PRICE OR TAX WITHHOLDING
OBLIGATION PURSUANT TO ANY AWARD SHALL AGAIN BE AVAILABLE FOR THE GRANT OF AN
AWARD PURSUANT TO THE PLAN.  TO THE EXTENT PERMITTED BY APPLICABLE LAW OR ANY

6


--------------------------------------------------------------------------------



EXCHANGE RULE, SHARES OF STOCK ISSUED IN ASSUMPTION OF, OR IN SUBSTITUTION FOR,
ANY OUTSTANDING AWARDS OF ANY ENTITY ACQUIRED IN ANY FORM OF COMBINATION BY THE
COMPANY OR ANY SUBSIDIARY SHALL NOT BE COUNTED AGAINST SHARES OF STOCK AVAILABLE
FOR GRANT PURSUANT TO THIS PLAN.


(C)           NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 3.1 NO SHARES OF
STOCK MAY AGAIN BE OPTIONED, GRANTED OR AWARDED IF SUCH ACTION WOULD CAUSE AN
INCENTIVE STOCK OPTION TO FAIL TO QUALIFY AS AN INCENTIVE STOCK OPTION UNDER
CODE SECTION 422.

3.2           Stock Distributed.  Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.

3.3           Limitation on Number of Shares Subject to Awards.  Notwithstanding
any provision in the Plan to the contrary, and subject to Article 11, the
maximum number of shares of Stock with respect to one or more Awards that may be
granted to any one Participant during a calendar year shall be five hundred
thousand (500,000).


ARTICLE 4
ELIGIBILITY AND PARTICIPATION

4.1           Eligibility.


(A)           GENERAL.  PERSONS ELIGIBLE TO PARTICIPATE IN THIS PLAN INCLUDE
EMPLOYEES, AND CONSULTANTS THE COMPANY OR ANY SUBSIDIARY OR PARENT AND ALL
MEMBERS OF THE BOARDS OF DIRECTORS OF THE COMPANY OR ANY SUBSIDIARY OR PARENT,
AS DETERMINED BY THE COMMITTEE.


(B)           FOREIGN PARTICIPANTS.  IN ORDER TO ASSURE THE VIABILITY OF AWARDS
GRANTED TO PARTICIPANTS EMPLOYED IN FOREIGN COUNTRIES, THE COMMITTEE MAY PROVIDE
FOR SUCH SPECIAL TERMS AS IT MAY CONSIDER NECESSARY OR APPROPRIATE TO
ACCOMMODATE DIFFERENCES IN LOCAL LAW, TAX POLICY, OR CUSTOM.  MOREOVER, THE
COMMITTEE MAY APPROVE SUCH SUPPLEMENTS TO, OR AMENDMENTS, RESTATEMENTS, OR
ALTERNATIVE VERSIONS OF, THE PLAN AS IT MAY CONSIDER NECESSARY OR APPROPRIATE
FOR SUCH PURPOSES WITHOUT THEREBY AFFECTING THE TERMS OF THE PLAN AS IN EFFECT
FOR ANY OTHER PURPOSE; PROVIDED, HOWEVER, THAT NO SUCH SUPPLEMENTS, AMENDMENTS,
RESTATEMENTS, OR ALTERNATIVE VERSIONS SHALL INCREASE THE SHARE LIMITATIONS
CONTAINED IN SECTIONS 3.1 AND 3.3 OF THE PLAN.

4.2           Actual Participation.  Subject to the provisions of the Plan, the
Committee may, from time to time, select from among all eligible individuals,
those to whom Awards shall be granted and shall determine the nature and amount
of each Award.  No individual shall have any right to be granted an Award
pursuant to this Plan.


ARTICLE 5
STOCK OPTIONS

5.1           General.  The Committee is authorized to grant Options to
Participants on the following terms and conditions:


(A)           EXERCISE PRICE.  THE EXERCISE PRICE PER SHARE OF STOCK SUBJECT TO
AN OPTION SHALL BE DETERMINED BY THE COMMITTEE AND SET FORTH IN THE AWARD
AGREEMENT; PROVIDED THAT THE

7


--------------------------------------------------------------------------------



EXERCISE PRICE FOR ANY OPTION SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET
VALUE OF A SHARE OF STOCK ON THE DATE OF GRANT.


(B)           TIME AND CONDITIONS OF EXERCISE.  THE COMMITTEE SHALL DETERMINE
THE TIME OR TIMES AT WHICH AN OPTION MAY BE EXERCISED IN WHOLE OR IN PART,
PROVIDED THAT THE TERM OF ANY OPTION GRANTED UNDER THE PLAN SHALL NOT EXCEED TEN
YEARS, AND PROVIDED FURTHER, THAT IN THE CASE OF A NON-QUALIFIED STOCK OPTION,
SUCH OPTION SHALL BE EXERCISABLE FOR ONE YEAR AFTER THE DATE OF THE
PARTICIPANT’S DEATH, PROVIDED THAT THIS ONE (1) YEAR PERIOD DOES NOT EXCEED THE
OPTION’S TEN (10) YEAR TERM, AS DESCRIBED ABOVE.  THE COMMITTEE SHALL ALSO
DETERMINE THE PERFORMANCE OR OTHER CONDITIONS, IF ANY, THAT MUST BE SATISFIED
BEFORE ALL OR PART OF AN OPTION MAY BE EXERCISED.


(C)           PAYMENT.  THE COMMITTEE SHALL DETERMINE THE METHODS BY WHICH THE
EXERCISE PRICE OF AN OPTION MAY BE PAID, THE FORM OF PAYMENT, INCLUDING, WITHOUT
LIMITATION, CASH, PROMISSORY NOTE BEARING INTEREST AT NO LESS THAN SUCH RATE AS
SHALL THEN PRECLUDE THE IMPUTATION OF INTEREST UNDER THE CODE, SHARES OF STOCK
HELD FOR LONGER THAN SIX MONTHS HAVING A FAIR MARKET VALUE ON THE DATE OF
DELIVERY EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE OPTION OR EXERCISED
PORTION THEREOF, OR OTHER PROPERTY ACCEPTABLE TO THE COMMITTEE (INCLUDING
THROUGH THE DELIVERY OF A NOTICE THAT THE PARTICIPANT HAS PLACED A MARKET SELL
ORDER WITH A BROKER WITH RESPECT TO SHARES OF STOCK THEN ISSUABLE UPON EXERCISE
OF THE OPTION, AND THAT THE BROKER HAS BEEN DIRECTED TO PAY A SUFFICIENT PORTION
OF THE NET PROCEEDS OF THE SALE TO THE COMPANY IN SATISFACTION OF THE OPTION
EXERCISE PRICE, PROVIDED THAT PAYMENT OF SUCH PROCEEDS IS THEN MADE TO THE
COMPANY UPON SETTLEMENT OF SUCH SALE), AND THE METHODS BY WHICH SHARES OF STOCK
SHALL BE DELIVERED OR DEEMED TO BE DELIVERED TO PARTICIPANTS.  NOTWITHSTANDING
ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY, NO PARTICIPANT WHO IS A MEMBER
OF THE BOARD OR AN “EXECUTIVE OFFICER” OF THE COMPANY WITHIN THE MEANING OF
SECTION 13(K) OF THE EXCHANGE ACT SHALL BE PERMITTED TO PAY THE EXERCISE PRICE
OF AN OPTION IN ANY METHOD WHICH WOULD VIOLATE SECTION 13(K).


(D)           EVIDENCE OF GRANT.  ALL OPTIONS SHALL BE EVIDENCED BY A WRITTEN
AWARD AGREEMENT BETWEEN THE COMPANY AND THE PARTICIPANT.  THE AWARD AGREEMENT
SHALL INCLUDE SUCH ADDITIONAL PROVISIONS AS MAY BE SPECIFIED BY THE COMMITTEE.

5.2           Incentive Stock Options.  Incentive Stock Options shall be granted
only to Employees who are employed by the Company or any subsidiary corporation
within the meaning of Code Section 424(f) and the terms of any Incentive Stock
Options granted pursuant to the Plan must comply with the following additional
provisions of this Section 5.2:


(A)           EXERCISE PRICE.  THE EXERCISE PRICE PER SHARE OF STOCK SHALL BE
SET BY THE COMMITTEE, PROVIDED THAT THE EXERCISE PRICE FOR ANY INCENTIVE STOCK
OPTION SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE ON THE DATE OF
GRANT.


(B)           EXPIRATION OF OPTION.  AN INCENTIVE STOCK OPTION MAY NOT BE
EXERCISED TO ANY EXTENT BY ANYONE AFTER THE FIRST TO OCCUR OF THE FOLLOWING
EVENTS:

(1)           TEN YEARS FROM THE DATE IT IS GRANTED, UNLESS AN EARLIER TIME IS
SET IN THE AWARD AGREEMENT.

8


--------------------------------------------------------------------------------


(2)           ONE YEAR AFTER THE DATE OF THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT OR SERVICE ON ACCOUNT OF DISABILITY OR DEATH, UNLESS IN THE CASE OF
DEATH A SHORTER OR LONGER PERIOD IS DESIGNATED IN THE AWARD AGREEMENT.  UPON THE
PARTICIPANT’S DISABILITY OR DEATH, ANY INCENTIVE STOCK OPTIONS EXERCISABLE AT
THE PARTICIPANT’S DISABILITY OR DEATH MAY BE EXERCISED BY THE PARTICIPANT’S
LEGAL REPRESENTATIVE OR REPRESENTATIVES, BY THE PERSON OR PERSONS ENTITLED TO DO
SO PURSUANT TO THE PARTICIPANT’S LAST WILL AND TESTAMENT, OR, IF THE PARTICIPANT
FAILS TO MAKE TESTAMENTARY DISPOSITION OF SUCH INCENTIVE STOCK OPTION OR DIES
INTESTATE, BY THE PERSON OR PERSONS ENTITLED TO RECEIVE THE INCENTIVE STOCK
OPTION PURSUANT TO THE APPLICABLE LAWS OF DESCENT AND DISTRIBUTION.


(C)           INDIVIDUAL DOLLAR LIMITATION.  THE AGGREGATE FAIR MARKET VALUE
(DETERMINED AS OF THE TIME THE OPTION IS GRANTED) OF ALL SHARES OF STOCK WITH
RESPECT TO WHICH INCENTIVE STOCK OPTIONS ARE FIRST EXERCISABLE BY A PARTICIPANT
IN ANY CALENDAR YEAR MAY NOT EXCEED $100,000.00 OR SUCH OTHER LIMITATION AS
IMPOSED BY SECTION 422(D) OF THE CODE, OR ANY SUCCESSOR PROVISION.  TO THE
EXTENT THAT INCENTIVE STOCK OPTIONS ARE FIRST EXERCISABLE BY A PARTICIPANT IN
EXCESS OF SUCH LIMITATION, THE EXCESS SHALL BE CONSIDERED NON-QUALIFIED STOCK
OPTIONS.


(D)           TEN PERCENT OWNERS.  AN INCENTIVE STOCK OPTION SHALL BE GRANTED TO
ANY INDIVIDUAL WHO, AT THE DATE OF GRANT, OWNS STOCK POSSESSING MORE THAN TEN
PERCENT OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE
COMPANY (OR ANY PARENT AND SUBSIDIARY CORPORATIONS, WITHIN THE MEANING OF CODE
SECTION 424(E) AND (F)) ONLY IF SUCH OPTION IS GRANTED AT A PRICE THAT IS NOT
LESS THAN 110% OF FAIR MARKET VALUE ON THE DATE OF GRANT AND THE OPTION IS
EXERCISABLE FOR NO MORE THAN FIVE YEARS FROM THE DATE OF GRANT.


(E)           TRANSFER RESTRICTION.  THE PARTICIPANT SHALL GIVE THE COMPANY
PROMPT NOTICE OF ANY DISPOSITION OF SHARES OF STOCK ACQUIRED BY EXERCISE OF AN
INCENTIVE STOCK OPTION WITHIN (1) TWO YEARS FROM THE DATE OF GRANT OF SUCH
INCENTIVE STOCK OPTION OR (2) ONE YEAR AFTER THE TRANSFER OF SUCH SHARES OF
STOCK TO THE PARTICIPANT.


(F)            EXPIRATION OF INCENTIVE STOCK OPTIONS.  NO AWARD OF AN INCENTIVE
STOCK OPTION MAY BE MADE PURSUANT TO THIS PLAN AFTER THE EXPIRATION DATE (AS
DEFINED IN SECTION 13.2).


(G)           RIGHT TO EXERCISE.  DURING A PARTICIPANT’S LIFETIME, AN INCENTIVE
STOCK OPTION MAY BE EXERCISED ONLY BY THE PARTICIPANT.

5.3           Granting Of Options To Non-Employee Directors.


(A)           DURING THE TERM OF THE PLAN, A PERSON WHO FIRST BECOMES A
NON-EMPLOYEE DIRECTOR ON OR AFTER THE EFFECTIVE DATE, AND WAS NOT PREVIOUSLY A
MEMBER OF THE BOARD OF DIRECTORS OF AVIZA TECHNOLOGY, INC. OR TRIKON
TECHNOLOGIES, INC., AUTOMATICALLY SHALL BE GRANTED AN OPTION TO PURCHASE 20,000
SHARES OF STOCK (AN “INITIAL OPTION”).  UPON THE EFFECTIVE DATE AND CONTINUING
ON EACH OF THE COMPANY’S SUBSEQUENT ANNUAL MEETINGS OF THE STOCKHOLDERS,
NON-EMPLOYEE DIRECTORS AUTOMATICALLY SHALL BE GRANTED AN OPTION TO PURCHASE
20,000 SHARES OF STOCK EFFECTIVE AS OF EACH ANNUAL MEETING OF THE STOCKHOLDERS
(AN “ANNUAL OPTION”); PROVIDED, HE OR SHE CONTINUES TO SERVE AS MEMBER OF THE
BOARD AS OF SUCH DATE.  FOR THE AVOIDANCE OF DOUBT, A NON-EMPLOYEE DIRECTOR WHO
IS EITHER (I) ELECTED FOR THE FIRST TIME TO THE BOARD AT AN ANNUAL

9


--------------------------------------------------------------------------------



MEETING OF STOCKHOLDERS OR (II) APPOINTED FOR THE FIRST TIME TO THE BOARD BY
MAJORITY VOTE OF THE BOARD SHALL ONLY RECEIVE AN INITIAL OPTION IN CONNECTION
WITH SUCH ELECTION, AND SHALL NOT RECEIVE AN ANNUAL OPTION ON THE DATE FOLLOWING
SUCH MEETING AS WELL.  MEMBERS OF THE BOARD WHO ARE EMPLOYEES OF THE COMPANY WHO
SUBSEQUENTLY RETIRE FROM THE COMPANY AND REMAIN ON THE BOARD WILL NOT RECEIVE AN
INITIAL OPTION GRANT BUT TO THE EXTENT THEY ARE OTHERWISE ELIGIBLE, WILL
RECEIVE, AT EACH ANNUAL MEETING OF STOCKHOLDERS AFTER HIS OR HER RETIREMENT FROM
EMPLOYMENT WITH THE COMPANY, AN ANNUAL OPTION GRANT.


(B)           OPTIONS GRANTED TO NON-EMPLOYEE DIRECTORS SHALL BE NON-QUALIFIED
STOCK OPTIONS.  THE PER SHARE PRICE OF EACH OPTION GRANTED TO AN NON-EMPLOYEE
DIRECTOR SHALL EQUAL 100% OF THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON
THE DATE THE OPTION IS GRANTED.  INITIAL OPTIONS SHALL BECOME VESTED AND
EXERCISABLE IN THREE (3) EQUAL ANNUAL INSTALLMENTS OVER THE THREE (3) YEAR
PERIOD COMMENCING WITH THE DATE OF GRANT.  ANNUAL OPTIONS SHALL BECOME VESTED
AND EXERCISABLE IN FOUR (4) EQUAL QUARTERLY INSTALLMENTS OVER THE TWELVE (12)
MONTH PERIOD FOLLOWING THEIR DATE OF GRANT.  THE TERM OF EACH OPTION GRANTED TO
AN NON-EMPLOYEE DIRECTOR SHALL BE TEN (10) YEARS FROM THE DATE THE OPTION IS
GRANTED.  UPON A DIRECTOR’S TERMINATION OF MEMBERSHIP ON THE BOARD FOR ANY
REASON, HIS OR HER OPTION GRANTED UNDER SECTION 5.3(A) SHALL REMAIN EXERCISABLE
FOR TWELVE (12) MONTHS FOLLOWING HIS OR HER TERMINATION OF MEMBERSHIP ON THE
BOARD (OR SUCH LONGER PERIOD AS THE BOARD MAY DETERMINE IN ITS DISCRETION ON OR
AFTER THE DATE OF GRANT OF SUCH OPTION).  UNLESS OTHERWISE DETERMINED BY THE
BOARD ON OR AFTER THE DATE OF GRANT OF SUCH OPTION, NO PORTION OF AN OPTION
GRANTED UNDER SECTION 5.3(A) WHICH IS UNEXERCISABLE AT THE TIME OF AN
NON-EMPLOYEE DIRECTOR’S TERMINATION OF MEMBERSHIP ON THE BOARD SHALL THEREAFTER
BECOME EXERCISABLE.


ARTICLE 6
RESTRICTED STOCK AWARDS

6.1           Grant of Restricted Stock.  The Committee is authorized to make
Awards of Restricted Stock to any Participant selected by the Committee in such
amounts and subject to such terms and conditions as determined by the Committee,
provided, however, that any Participant shall pay a minimum of par value for
each share of Restricted Stock received.  All Awards of Restricted Stock shall
be evidenced by a written Restricted Stock Award Agreement.

6.2           Issuance and Restrictions.  Restricted Stock shall be subject to
such restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock). 
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.

6.3           Forfeiture.  Except as otherwise determined by the Committee at
the time of the grant of the Award or thereafter, upon termination of employment
or service during the applicable restriction period, Restricted Stock that is at
that time subject to restrictions shall be forfeited; provided, however, that
the Committee may provide in any Restricted Stock Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Committee

10


--------------------------------------------------------------------------------


may in other cases waive in whole or in part restrictions or forfeiture
conditions relating to Restricted Stock.

6.4           Certificates For Restricted Stock.  Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Committee shall
determine.  If certificates representing shares of Restricted Stock are
registered in the name of the Participant, certificates must bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, and the Company may, at its discretion, retain physical
possession of the certificate until such time as all applicable restrictions
lapse.


ARTICLE 7
STOCK APPRECIATION RIGHTS

7.1           Grant of Stock Appreciation Rights.  A Stock Appreciation Right
may be granted to any Participant selected by the Committee.  A Stock
Appreciation Right may be granted (a) in connection and simultaneously with the
grant of an Option, (b) with respect to a previously granted Option, or (c)
independent of an Option.  A Stock Appreciation Right shall be subject to such
terms and conditions not inconsistent with the Plan as the Committee shall
impose and shall be evidenced by an Award Agreement.

7.2           Coupled Stock Appreciation Rights.


(A)           A COUPLED STOCK APPRECIATION RIGHT (“CSAR”) SHALL BE RELATED TO A
PARTICULAR OPTION AND SHALL BE EXERCISABLE ONLY WHEN AND TO THE EXTENT THE
RELATED OPTION IS EXERCISABLE.


(B)           A CSAR MAY BE GRANTED TO A PARTICIPANT FOR NO MORE THAN THE NUMBER
OF SHARES SUBJECT TO THE SIMULTANEOUSLY OR PREVIOUSLY GRANTED OPTION TO WHICH IT
IS COUPLED.


(C)           A CSAR SHALL ENTITLE THE PARTICIPANT (OR OTHER PERSON ENTITLED TO
EXERCISE THE OPTION PURSUANT TO THE PLAN) TO SURRENDER TO THE COMPANY
UNEXERCISED A PORTION OF THE OPTION TO WHICH THE CSAR RELATES (TO THE EXTENT
THEN EXERCISABLE PURSUANT TO ITS TERMS) AND TO RECEIVE FROM THE COMPANY IN
EXCHANGE THEREFOR AN AMOUNT DETERMINED BY MULTIPLYING THE DIFFERENCE OBTAINED BY
SUBTRACTING THE OPTION EXERCISE PRICE FROM THE FAIR MARKET VALUE OF A SHARE OF
STOCK ON THE DATE OF EXERCISE OF THE CSAR BY THE NUMBER OF SHARES OF STOCK WITH
RESPECT TO WHICH THE CSAR SHALL HAVE BEEN EXERCISED, SUBJECT TO ANY LIMITATIONS
THE COMMITTEE MAY IMPOSE.

7.3           Independent Stock Appreciation Rights.


(A)           AN INDEPENDENT STOCK APPRECIATION RIGHT (“ISAR”) SHALL BE
UNRELATED TO ANY OPTION AND SHALL HAVE A TERM SET BY THE COMMITTEE.  AN ISAR
SHALL BE EXERCISABLE IN SUCH INSTALLMENTS AS THE COMMITTEE MAY DETERMINE.  AN
ISAR SHALL COVER SUCH NUMBER OF SHARES OF STOCK AS THE COMMITTEE MAY DETERMINE. 
THE EXERCISE PRICE PER SHARE OF STOCK SUBJECT TO EACH ISAR SHALL BE SET BY THE
COMMITTEE AT NO LESS THAN 100% OF FAIR MARKET VALUE; PROVIDED, HOWEVER, THAT,
THE COMMITTEE IN ITS SOLE AND ABSOLUTE DISCRETION MAY PROVIDE THAT THE ISAR MAY
BE EXERCISED SUBSEQUENT TO A TERMINATION OF EMPLOYMENT OR SERVICE, AS
APPLICABLE, OR FOLLOWING A CHANGE OF CONTROL OF THE COMPANY, OR BECAUSE OF THE
PARTICIPANT’S RETIREMENT, DEATH OR DISABILITY, OR OTHERWISE.

11


--------------------------------------------------------------------------------



(B)           AN ISAR SHALL ENTITLE THE PARTICIPANT (OR OTHER PERSON ENTITLED TO
EXERCISE THE ISAR PURSUANT TO THE PLAN) TO EXERCISE ALL OR A SPECIFIED PORTION
OF THE ISAR (TO THE EXTENT THEN EXERCISABLE PURSUANT TO ITS TERMS) AND TO
RECEIVE FROM THE COMPANY AN AMOUNT DETERMINED BY MULTIPLYING THE DIFFERENCE
OBTAINED BY SUBTRACTING THE EXERCISE PRICE PER SHARE OF THE ISAR FROM THE FAIR
MARKET VALUE OF A SHARE OF STOCK ON THE DATE OF EXERCISE OF THE ISAR BY THE
NUMBER OF SHARES OF STOCK WITH RESPECT TO WHICH THE ISAR SHALL HAVE BEEN
EXERCISED, SUBJECT TO ANY LIMITATIONS THE COMMITTEE MAY IMPOSE.

7.4           Payment and Limitations on Exercise.


(A)           PAYMENT OF THE AMOUNTS DETERMINED UNDER SECTION 7.2(C) AND 7.3(B)
ABOVE SHALL BE IN STOCK (BASED ON ITS FAIR MARKET VALUE AS OF THE DATE THE STOCK
APPRECIATION RIGHT IS EXERCISED) OR A COMBINATION OF BOTH, AS DETERMINED BY THE
COMMITTEE.


(B)           TO THE EXTENT ANY PAYMENT UNDER SECTION 7.2(C) OR 7.3(B) IS
EFFECTED IN STOCK IT SHALL BE MADE SUBJECT TO SATISFACTION OF ALL PROVISIONS OF
ARTICLE 5 ABOVE PERTAINING TO OPTIONS.


ARTICLE 8
OTHER TYPES OF AWARDS

8.1           Performance Share Awards.  Any Participant selected by the
Committee may be granted one or more Performance Share awards which may be
denominated in a number of shares of Stock or in a dollar value of shares of
Stock and which may be linked to any one or more of the Performance Criteria or
other specific performance criteria determined appropriate by the Committee, in
each case on a specified date or dates or over any period or periods determined
by the Committee.  In making such determinations, the Committee shall consider
(among such other factors as it deems relevant in light of the specific type of
award) the contributions, responsibilities and other compensation of the
particular Participant.

8.2           Dividend Equivalents.


(A)           ANY PARTICIPANT SELECTED BY THE COMMITTEE MAY BE GRANTED DIVIDEND
EQUIVALENTS BASED ON THE DIVIDENDS DECLARED ON THE SHARES OF STOCK THAT ARE
SUBJECT TO ANY AWARD, TO BE CREDITED AS OF DIVIDEND PAYMENT DATES, DURING THE
PERIOD BETWEEN THE DATE THE AWARD IS GRANTED AND THE DATE THE AWARD IS
EXERCISED, VESTS OR EXPIRES, AS DETERMINED BY THE COMMITTEE TO THE EXTENT
ALLOWED BY ALL APPLICABLE LAWS.  SUCH DIVIDEND EQUIVALENTS SHALL BE CONVERTED TO
CASH OR ADDITIONAL SHARES OF STOCK BY SUCH FORMULA AND AT SUCH TIME AND SUBJECT
TO SUCH LIMITATIONS AS MAY BE DETERMINED BY THE COMMITTEE, TO THE EXTENT ALLOWED
UNDER APPLICABLE LAWS AND IN COMPLIANCE WITH THE REQUIREMENTS OF SECTION 409A OF
THE CODE, OR ANY APPLICABLE REGULATIONS OR GUIDANCE PROMULGATED BY THE SECRETARY
OF THE TREASURY IN CONNECTION THEREWITH.


(B)           DIVIDEND EQUIVALENTS GRANTED WITH RESPECT TO OPTIONS OR SARS THAT
ARE INTENDED TO BE QUALIFIED PERFORMANCE-BASED COMPENSATION SHALL BE PAYABLE,
WITH RESPECT TO PRE-EXERCISE PERIODS, REGARDLESS OF WHETHER SUCH OPTION OR SAR
IS SUBSEQUENTLY EXERCISED.

8.3           Stock Payments.  Any Participant selected by the Committee may
receive Stock Payments in the manner determined from time to time by the
Committee.  The number of shares

12


--------------------------------------------------------------------------------


shall be determined by the Committee and may be based upon the Performance
Criteria or other specific performance criteria determined appropriate by the
Committee, determined on the date such Stock Payment is made or on any date
thereafter.

8.4           Restricted Stock Units.  Any Participant selected by the Committee
may be granted an award of Restricted Stock Units in the manner determined from
time to time by the Committee in a manner consistent with all applicable laws,
and in compliance with the requirements of Section 409A of the Code, or any
applicable regulations or guidance promulgated by the Secretary of the Treasury
in connection therewith.  The number of Restricted Stock Units shall be
determined by the Committee and may be linked to the Performance Criteria or
other specific performance criteria determined to be appropriate by the
Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee.  Stock underlying a Restricted Stock Unit
award will not be issued until the Restricted Stock Unit award has vested,
pursuant to a vesting schedule or performance criteria set by the Committee. 
Unless otherwise provided by the Committee, a Participant awarded Restricted
Stock Units shall have no rights as a Company stockholder with respect to such
Restricted Stock Units until such time as the Restricted Stock Units have vested
and the Stock underlying the Restricted Stock Units has been issued.

8.5           Term.  The term of any Award of Performance Shares, Dividend
Equivalents, Stock Payments or Restricted Stock Units shall be set by the
Committee in its discretion.

8.6           Exercise or Purchase Price.  The Committee may establish the
exercise or purchase price of any Award of Performance Shares, Restricted Stock
Units or Stock Payments; provided, however, that such price shall not be less
than restricted by all applicable state or federal laws, including Section 409A
of the Code or any applicable regulations or guidance promulgated by the
Secretary of the Treasury in connection therewith.

8.7           Exercise Upon Termination of Employment or Service.  An Award of
Performance Shares, Dividend Equivalents, Restricted Stock Units and Stock
Payments shall only be exercisable or payable while the Participant is an
Employee, consultant to the Company or a member of the Board, as applicable;
provided, however, that the Committee in its sole and absolute discretion may
provide that an Award of Performance Shares, Dividend Equivalents, Stock
Payments or Restricted Stock Units may be exercised or paid subsequent to a
termination of employment or service, as applicable, or following a Change of
Control of the Company, or because of the Participant’s retirement, death or
disability, or otherwise; provided, however, that any such provision with
respect to Performance Shares shall be subject to the requirements of Section
162(m) of the Code that apply to Qualified Performance-Based Compensation;
provided further, such discretion shall only be exercisable to the extent
allowed by all applicable laws.

8.8           Form of Payment.  Payments with respect to any Awards granted
under this Article 8 shall be made in cash, in Stock or a combination of both,
as determined by the Committee.

8.9           Award Agreement.  All Awards under this Article 8 shall be subject
to such additional terms and conditions as determined by the Committee and shall
be evidenced by a written Award Agreement.

13


--------------------------------------------------------------------------------



ARTICLE 9
PERFORMANCE-BASED AWARDS

9.1           Purpose.  The purpose of this Article 9 is to provide the
Committee the ability to qualify Awards other than Options and SARs and that are
granted pursuant to Articles 6 and 8 as Qualified Performance-Based
Compensation.  If the Committee, in its discretion, decides to grant a
Performance-Based Award to a Covered Employee, the provisions of this Article 9
shall control over any contrary provision contained in Articles 6 or 8;
provided, however, that the Committee may in its discretion grant Awards to
Covered Employees that are based on Performance Criteria or Performance Goals
but that do not satisfy the requirements of this Article 9.

9.2           Applicability.  This Article 9 shall apply only to those Covered
Employees selected by the Committee to receive Performance-Based Awards.  The
designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period.  Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.

9.3           Procedures With Respect to Performance-Based Awards.  To the
extent necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles 6 and 8 which may be granted to one or more Covered
Employees, no later than ninety (90) days following the commencement of any
fiscal year in question or any other designated fiscal period or period of
service (or such other time as may be required or permitted by Section 162(m) of
the Code), the Committee shall, in writing, (i) designate one or more Covered
Employees, (ii) select the Performance Criteria applicable to the Performance
Period, (iii) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (iv) specify
the relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period.  Following the completion of each Performance Period,
the Committee shall certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period.  In determining the amount
earned by a Covered Employee, the Committee shall have the right to reduce or
eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the
Performance Period.

9.4           Payment of Performance-Based Awards.  Unless otherwise provided in
the applicable Award Agreement, a Participant must be employed by the Company or
a Subsidiary on the day a Performance-Based Award for such Performance Period is
paid to the Participant.  Furthermore, a Participant shall be eligible to
receive payment pursuant to a Performance-Based Award for a Performance Period
only if the Performance Goals for such period are achieved.  In determining the
amount earned under a Performance-Based Award, the Committee may reduce or
eliminate the amount of the Performance-Based Award earned for the Performance
Period, if in its sole and absolute discretion, such reduction or elimination is
appropriate.

14


--------------------------------------------------------------------------------


9.5           Additional Limitations.  Notwithstanding any other provision of
the Plan, any Award which is granted to a Covered Employee and is intended to
constitute Qualified Performance-Based Compensation shall be subject to any
additional limitations set forth in Section 162(m) of the Code (including any
amendment to Section 162(m) of the Code) or any regulations or rulings issued
thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m)(4)(C) of the Code,
and the Plan shall be deemed amended to the extent necessary to conform to such
requirements.


ARTICLE 10
PROVISIONS APPLICABLE TO AWARDS

10.1         Stand-Alone and Tandem Awards.  Awards granted pursuant to the Plan
may, in the discretion of the Committee, be granted either alone, in addition
to, or in tandem with, any other Award granted pursuant to the Plan.  Awards
granted in addition to or in tandem with other Awards may be granted either at
the same time as or at a different time from the grant of such other Awards.

10.2         Award Agreement.  Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.

10.3         Limits on Transfer.  No right or interest of a Participant in any
Award may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or a Subsidiary, or shall be subject to any lien,
obligation, or liability of such Participant to any other party other than the
Company or a Subsidiary.  Except as otherwise provided by the Committee, no
Award shall be assigned, transferred, or otherwise disposed of by a Participant
other than by will or the laws of descent and distribution.  The Committee by
express provision in the Award or an amendment thereto may permit an Award
(other than an Incentive Stock Option) to be transferred to, exercised by and
paid to certain persons or entities related to the Participant, including but
not limited to members of the Participant’s family, charitable institutions, or
trusts or other entities whose beneficiaries or beneficial owners are members of
the Participant’s family and/or charitable institutions, or to such other
persons or entities as may be expressly approved by the Committee, pursuant to
such conditions and procedures as the Committee may establish.  Any permitted
transfer may be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes (or to a “blind trust” in connection with the Participant’s
termination of employment or service with the Company or a Subsidiary to assume
a position with a governmental, charitable, educational or similar non-profit
institution) and on a basis consistent with the Company’s lawful issue of
securities.

10.4         Beneficiaries.  Notwithstanding Section 10.3, a Participant may, in
the manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death.  A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable

15


--------------------------------------------------------------------------------


to the Participant, except to the extent the Plan and Award Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee.  If the Participant is married and resides in a community
property state, a designation of a person other than the Participant’s spouse as
his beneficiary with respect to more than 50% of the Participant’s interest in
the Award shall not be effective without the prior written consent of the
Participant’s spouse.  If no beneficiary has been designated or survives the
Participant, payment shall be made to the person entitled thereto pursuant to
the Participant’s will or the laws of descent and distribution.  Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Committee.

10.5         Stock Certificates.  Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any certificates
evidencing shares of Stock pursuant to the exercise of any Award, unless and
until the Board has determined, with advice of counsel, that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed or traded.  All Stock
certificates delivered pursuant to the Plan are subject to any stop-transfer
orders and other restrictions as the Committee deems necessary or advisable to
comply with federal, state, or foreign jurisdiction, securities or other laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded.  The
Committee may place legends on any Stock certificate to reference restrictions
applicable to the Stock.  In addition to the terms and conditions provided
herein, the Board may require that a Participant make such reasonable covenants,
agreements, and representations as the Board, in its discretion, deems advisable
in order to comply with any such laws, regulations, or requirements.  The
Committee shall have the right to require any Participant to comply with any
timing or other restrictions with respect to the settlement or exercise of any
Award, including a window-period limitation, as may be imposed in the discretion
of the Committee.


ARTICLE 11
CHANGES IN CAPITAL STRUCTURE

11.1         Adjustments.


(A)           IN THE EVENT OF ANY COMBINATION OR EXCHANGE OF SHARES, MERGER,
CONSOLIDATION OR OTHER DISTRIBUTION (OTHER THAN NORMAL CASH DIVIDENDS) OF
COMPANY ASSETS TO STOCKHOLDERS, OR ANY OTHER CHANGE AFFECTING THE SHARES OF
STOCK OR THE SHARE PRICE OF THE STOCK OTHER THAN AN EQUITY RESTRUCTURING, THE
COMMITTEE SHALL MAKE SUCH PROPORTIONATE ADJUSTMENTS, IF ANY, AS THE COMMITTEE IN
ITS DISCRETION MAY DEEM APPROPRIATE TO REFLECT SUCH CHANGE WITH RESPECT TO (A)
THE AGGREGATE NUMBER AND KIND OF SHARES THAT MAY BE ISSUED UNDER THE PLAN
(INCLUDING, BUT NOT LIMITED TO, ADJUSTMENTS OF THE LIMITATIONS IN SECTIONS 3.1
AND 3.3); (B) THE TERMS AND CONDITIONS OF ANY OUTSTANDING AWARDS (INCLUDING,
WITHOUT LIMITATION, ANY APPLICABLE PERFORMANCE TARGETS OR CRITERIA WITH RESPECT
THERETO); AND (C) THE GRANT OR EXERCISE PRICE PER SHARE FOR ANY OUTSTANDING
AWARDS UNDER THE PLAN.  ANY ADJUSTMENT AFFECTING AN AWARD INTENDED AS QUALIFIED
PERFORMANCE-BASED COMPENSATION SHALL BE MADE CONSISTENT WITH THE REQUIREMENTS OF
SECTION 162(M) OF THE CODE.

16


--------------------------------------------------------------------------------



(B)           IN CONNECTION WITH THE OCCURRENCE OF ANY EQUITY RESTRUCTURING, AND
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTIONS 11.1(A), 11.3 AND 11.4:

(i)            The number and type of securities subject to each outstanding
Award and the exercise price or grant price thereof, if applicable, will be
proportionately adjusted.  The adjustments provided under this Section
11.1(b)(i) shall be nondiscretionary and shall be final and binding on the
affected Participant and the Company.

(ii)           The Company shall make such proportionate adjustments, if any, as
the Company in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Sections 3.1 and 3.3).

11.2         Effect of a Change of Control When Awards Are Not Assumed.  If a
Change of Control occurs and a Participant’s Awards are not assumed by the
surviving or successor entity or its parent or subsidiary and such successor
does not substitute substantially similar awards for those outstanding under the
Plan, such Awards shall become fully exercisable and/or payable as applicable,
and all forfeiture restrictions on such Awards shall lapse; further, such Awards
will terminate in full immediately prior to the consummation of such Change in
Control, unless determined otherwise by the Committee.  In addition, upon, or in
anticipation of, a Change of Control, the Committee may cause any and all Awards
outstanding hereunder to terminate at a specific time in the future and shall
give each Participant the right to exercise such Awards during a period of time
as the Committee, in its sole and absolute discretion, shall determine.  The
Committee shall have sole discretion to determine whether an Award has been
assumed by the surviving or successor entity or its parent or Subsidiary or
whether such successor has substituted substantially similar awards for those
outstanding under the Plan in connection with a Change of Control.

11.3         Outstanding Awards—Certain Mergers.  Subject to any required action
by the stockholders of the Company, in the event that the Company shall be the
surviving corporation in any merger or consolidation (except a merger or
consolidation as a result of which the holders of shares of Stock receive
securities of another corporation), each Award outstanding on the date of such
merger or consolidation shall pertain to and apply to the securities that a
holder of the number of shares of Stock subject to such Award would have
received in such merger or consolidation.

11.4         Outstanding Awards—Other Changes.  In the event of any other change
in the capitalization of the Company or corporate change other than those
specifically referred to in this Article 11, the Committee may, in its absolute
discretion, make such adjustments in the number and class of shares subject to
Awards outstanding on the date on which such change occurs and in the per share
grant or exercise price of each Award as the Committee may consider appropriate
to prevent dilution or enlargement of rights.

11.5         No Other Rights.  Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger, or consolidation of the Company or any other

17


--------------------------------------------------------------------------------


corporation.  Except as expressly provided in the Plan or pursuant to action of
the Committee under the Plan, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Stock subject to an Award or the grant or exercise price of
any Award.


ARTICLE 12
ADMINISTRATION

12.1         Committee.  Unless and until the Board delegates administration to
a Committee as set forth below, the Plan shall be administered by the Board. 
The Board may delegate administration of the Plan to a Committee or Committees
of one or more members of the Board, and the term “Committee” shall apply to any
person or persons to whom such authority has been delegated.  If administration
is delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
including the power to delegate to a subcommittee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board shall thereafter be to the Committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board.  Notwithstanding the
foregoing, however, from and after the Effective Date, a Committee of the Board
shall administer the Plan and the Committee shall consist solely of two or more
members of the Board each of whom is both an “outside director,” within the
meaning of Section 162(m) of the Code, and a Non-Employee Director.  Within the
scope of such authority, the Board or the Committee may (i) delegate to a
committee of one or more members of the Board who are not “outside directors,”
within the meaning of Section 162(m) of the Code the authority to grant awards
under the Plan to eligible persons who are either (1) not then “covered
employees,” within the meaning of Section 162(m) of the Code and are not
expected to be “covered employees” at the time of recognition of income
resulting from such award or (2) not persons with respect to whom the Company
wishes to comply with Section 162(m) of the Code and/or (ii) delegate to a
committee of one or more members of the Board who are not Non-Employee
Directors, the authority to grant awards under the Plan to eligible persons who
are not then subject to Section 16 of the Exchange Act.  The Board may abolish
the Committee at any time and/or revest in the Board the administration of the
Plan.  Appointment of Committee members shall be effective upon acceptance of
appointment.  Committee members may resign at any time by delivering written
notice to the Board.  Vacancies in the Committee may only be filled by the
Board.

12.2         Action by the Committee.  A majority of the Committee shall
constitute a quorum.  The acts of a majority of the members present at any
meeting at which a quorum is present, and acts approved in writing by a majority
of the Committee in lieu of a meeting, shall be deemed the acts of the
Committee.  Each member of the Committee is entitled to, in good faith, rely or
act upon any report or other information furnished to that member by any officer
or other employee of the Company or any Subsidiary, the Company’s independent
certified public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

18


--------------------------------------------------------------------------------


12.3         Authority of Committee.  Subject to any specific designation in the
Plan, the Committee has the exclusive power, authority and discretion to:


(A)           DESIGNATE PARTICIPANTS TO RECEIVE AWARDS;


(B)           DETERMINE THE TYPE OR TYPES OF AWARDS TO BE GRANTED TO EACH
PARTICIPANT;


(C)           DETERMINE THE NUMBER OF AWARDS TO BE GRANTED AND THE NUMBER OF
SHARES OF STOCK TO WHICH AN AWARD WILL RELATE;


(D)           DETERMINE THE TERMS AND CONDITIONS OF ANY AWARD GRANTED PURSUANT
TO THE PLAN, INCLUDING, BUT NOT LIMITED TO, THE EXERCISE PRICE, GRANT PRICE, OR
PURCHASE PRICE, ANY RELOAD PROVISION, ANY RESTRICTIONS OR LIMITATIONS ON THE
AWARD, ANY SCHEDULE FOR LAPSE OF FORFEITURE RESTRICTIONS OR RESTRICTIONS ON THE
EXERCISABILITY OF AN AWARD, AND ACCELERATIONS OR WAIVERS THEREOF, ANY PROVISIONS
RELATED TO NON-COMPETITION AND RECAPTURE OF GAIN ON AN AWARD, BASED IN EACH CASE
ON SUCH CONSIDERATIONS AS THE COMMITTEE IN ITS SOLE DISCRETION DETERMINES;
PROVIDED, HOWEVER, THAT THE COMMITTEE SHALL NOT HAVE THE AUTHORITY TO ACCELERATE
THE VESTING OR WAIVE THE FORFEITURE OF ANY PERFORMANCE-BASED AWARDS;


(E)           DETERMINE WHETHER, TO WHAT EXTENT, AND PURSUANT TO WHAT
CIRCUMSTANCES AN AWARD MAY BE SETTLED IN, OR THE EXERCISE PRICE OF AN AWARD MAY
BE PAID IN, CASH, STOCK, OTHER AWARDS, OR OTHER PROPERTY, OR AN AWARD MAY BE
CANCELED, FORFEITED, OR SURRENDERED;


(F)            PRESCRIBE THE FORM OF EACH AWARD AGREEMENT, WHICH NEED NOT BE
IDENTICAL FOR EACH PARTICIPANT;


(G)           DECIDE ALL OTHER MATTERS THAT MUST BE DETERMINED IN CONNECTION
WITH AN AWARD;


(H)           ESTABLISH, ADOPT, OR REVISE ANY RULES AND REGULATIONS AS IT MAY
DEEM NECESSARY OR ADVISABLE TO ADMINISTER THE PLAN;


(I)            INTERPRET THE TERMS OF, AND ANY MATTER ARISING PURSUANT TO, THE
PLAN OR ANY AWARD AGREEMENT; AND


(J)            MAKE ALL OTHER DECISIONS AND DETERMINATIONS THAT MAY BE REQUIRED
PURSUANT TO THE PLAN OR AS THE COMMITTEE DEEMS NECESSARY OR ADVISABLE TO
ADMINISTER THE PLAN.

12.4         Decisions Binding.  The Committee’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.


ARTICLE 13
EFFECTIVE AND EXPIRATION DATE

13.1         Effective Date.  The Plan is effective as the Effective Date;
provided that the Plan has been approved by the stockholders of Aviza
Technology, Inc. and Trikon Technologies, Inc. prior to such date.

19


--------------------------------------------------------------------------------


13.2         Expiration Date.  The Plan will expire on, and no Award may be
granted pursuant to the Plan after, the earliest of the tenth (10th) anniversary
of (i) the date this Plan is approved by the stockholders of Aviza Technology,
Inc. and Trikon Technologies, Inc. or (ii) the date this Plan is approved by the
Board (the “Expiration Date”).  Any Awards that are outstanding on the
Expiration Date shall remain in force according to the terms of the Plan and the
applicable Award Agreement.  Each Award Agreement shall provide that it will
expire on the tenth (10th) anniversary of the date of grant of the Award to
which it relates.


ARTICLE 14
AMENDMENT, MODIFICATION, AND TERMINATION

14.1         Amendment, Modification, and Termination.  At any time and from
time to time, the Committee or the Board may terminate, amend or modify the
Plan; provided, however, that (i) to the extent necessary and desirable to
comply with any applicable law, regulation, or stock exchange rule, the Company
shall obtain stockholder approval of any Plan amendment in such a manner and to
such a degree as required, and (ii) shareholder approval is required for any
amendment to the Plan that (A) increases the number of shares available under
the Plan (other than any adjustment as provided by Article 11), (B) permits the
Committee to grant Options with an exercise price that is below Fair Market
Value on the date of grant, or (C) permits the Committee to extend the exercise
period for an Option beyond ten years from the date of grant.

14.2         Awards Previously Granted.  No termination, amendment, or
modification of the Plan shall adversely affect in any material way any Award
previously granted pursuant to the Plan without the prior written consent of the
Participant.


ARTICLE 15
GENERAL PROVISIONS

15.1         No Rights to Awards.  No Participant, employee, or other person
shall have any claim to be granted any Award pursuant to the Plan, and neither
the Company nor the Committee is obligated to treat Participants, employees, and
other persons uniformly.

15.2         No Stockholders Rights.  No Award gives the Participant any of the
rights of a stockholder of the Company unless and until shares of Stock are in
fact issued to such person in connection with such Award.

15.3         Withholding.  The Company or any Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, local and
foreign taxes (including the Participant’s FICA obligation) required by law to
be withheld with respect to any taxable event concerning a Participant arising
as a result of this Plan.  The Committee may in its discretion and in
satisfaction of the foregoing requirement allow a Participant to elect to have
the Company withhold shares of Stock otherwise issuable under an Award (or allow
the return of shares of Stock) having a Fair Market Value equal to the sums
required to be withheld.  Notwithstanding any other provision of the Plan, the
number of shares of Stock which may be withheld with respect to the issuance,
vesting, exercise or payment of any Award (or which may be repurchased from the
Participant of such Award within six months after such shares of Stock

20


--------------------------------------------------------------------------------


were acquired by the Participant from the Company) in order to satisfy the
Participant’s federal, state, local and foreign income and payroll tax
liabilities with respect to the issuance, vesting, exercise or payment of the
Award shall be limited to the number of shares which have a Fair Market Value on
the date of withholding or repurchase equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income.

15.4         No Right to Employment or Services.  Nothing in the Plan or any
Award Agreement shall interfere with or limit in any way the right of the
Company or any Subsidiary to terminate any Participant’s employment or services
at any time, nor confer upon any Participant any right to continue in the employ
or service of the Company or any Subsidiary.

15.5         Unfunded Status of Awards.  The Plan is intended to be an
“unfunded” plan for incentive compensation.  With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Subsidiary.

15.6         Indemnification.  To the extent allowable pursuant to applicable
law, each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her, provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf.  The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled pursuant to the Company’s Certificate of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

15.7         Relationship to Other Benefits.  No payment pursuant to the Plan
shall be taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

15.8         Expenses.  The expenses of administering the Plan shall be borne by
the Company and its Subsidiaries.

15.9         Titles and Headings.  The titles and headings of the Sections in
the Plan are for convenience of reference only and, in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

15.10       Fractional Shares.  No fractional shares of Stock shall be issued
and the Committee shall determine, in its discretion, whether cash shall be
given in lieu of fractional

21


--------------------------------------------------------------------------------


shares or whether such fractional shares shall be eliminated by rounding up or
down as appropriate.

15.11       Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

15.12       Government And Other Regulations.  The obligation of the Company to
make payment of awards in Stock or otherwise shall be subject to all applicable
laws, rules, and regulations, and to such approvals by government agencies as
may be required.  The Company shall be under no obligation to register pursuant
to the Securities Act of 1933, as amended, any of the shares of Stock paid
pursuant to the Plan.  If the shares paid pursuant to the Plan may in certain
circumstances be exempt from registration pursuant to the Securities Act of
1933, as amended, the Company may restrict the transfer of such shares in such
manner as it deems advisable to ensure the availability of any such exemption.

15.13       Savings Clause.  Notwithstanding anything to the contrary in the
Plan or any Award, if and to the extent the Committee shall determine that the
terms of any Award may result in the failure of the such Award to comply with
the requirements of Section 409A of the Code, or any applicable regulations or
guidance promulgated by the Secretary of the Treasury in connection therewith,
the Committee shall have authority to take such action to amend, modify, cancel
or terminate the Plan or any grant of any Award as it deems necessary or
advisable irrespective of the adverse affect of such action on and,
notwithstanding Section 14.2, without the consent of any Participant.

15.14       Governing Law.  The Plan and all Award Agreements shall be construed
in accordance with and governed by the laws of the State of Delaware without
regard to conflict of law principles that would result in the application of any
laws other than the laws of the State of Delaware

15.15       2005 Stock Plan.  Notwithstanding anything in this Plan to the
contrary, this Plan shall not apply to, and instead Section 11.1 of the 2005
Stock Plan shall apply to, any Award to which the adoption of this Plan by the
Board would (A) result in a penalty tax under Section 409A of the Code and the
Department of Treasury proposed and final regulations and guidance thereunder or
(B) cause any Incentive Stock Option to fail to qualify as an “incentive stock
option” under Section 422 of the Code..

22


--------------------------------------------------------------------------------